Name: Commission Regulation (EC) NoÃ 1676/2006 of 14 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 15.11.2006 EN Official Journal of the European Union L 314/1 COMMISSION REGULATION (EC) No 1676/2006 of 14 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 14 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 74,8 096 30,1 204 38,6 999 47,8 0707 00 05 052 109,8 204 49,7 628 196,3 999 118,6 0709 90 70 052 97,2 204 113,8 999 105,5 0805 20 10 204 92,0 999 92,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 66,5 092 17,6 400 86,5 528 40,7 999 52,8 0805 50 10 052 48,8 388 62,5 528 39,2 999 50,2 0806 10 10 052 120,1 388 229,9 508 271,0 999 207,0 0808 10 80 096 29,0 388 88,8 400 106,1 404 100,1 720 73,5 800 143,8 999 90,2 0808 20 50 052 117,9 400 216,1 720 48,6 999 127,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.